Pemberton, C. J.
The only question presented here is this : Does the statute allow an appeal to an applicant who has been refused a certificate by the medical board authorizing him to practice medicine and surgery in this state on the ground that the applicant’s examination papers show that he has not the requisite learning to entitle him to such certificate ?
Counsel for the defendant, the attorney general, contends that the right of appeal exists only when the certificate is refused or revoked by the board for unprofessional, dishonorable or immoral conduct, and that no appeal lies from the refusal of the board to issue a certificate on the ground of the incompetency of the applicant.
That part of section 603 of the Political Code, which provides for appeals from the action of the medical board is as follows :
“In all cases of the refusal or revocation of a certificate to practice medicine by the said board, the person aggrieved thereby may appeal from the decision of the board to the district court of the county in which such revocation or refusal was made. ’ ’
Counsel for defendant contends that this provision only gives the right of appeal where the certificate is refused or revoked by the board for unprofessional, dishonorable or im*504moral conduct, and that State v. District Court of First Judicial District, 13 Mont. 370, 34 Pac. 298, in which this court discussed the right of appeal from the action of the medical board, does not go to the extent of deciding that an appeal lies in cases like the one at bar.
But, in examining our statute, we find no language that restricts the right of appeal to any particular class of cases. The terms of the statute are general, and give the right of appeal “in all cases of the refusal or revocation of a certificate to practice medicine by the said board. ’ ’ A number of the states have statutes like ours, but we are not referred to any decision of any of the states where the precise question here involved has been adjudicated and determined. The law provides that appeals in such cases shall be conducted like appeals from a decision of a board of county commissioners disallowing a claim. (Political Code, § 603.) Appeals from actions of boards of county commissioners are prosecuted and tried like appeals from a justice of the peace. (Id. § 4289.) Appeals from a justice court are tried de novo.
It is said by the counsel for the defendant that a trial of this case de novo in the district court would be impracticable, if not impossible; that the court or jury could not try.and determine the question- of petitioner’s competency to practice medicine. It is further insisted that the law does not provide any procedure by which the district court could properly try and determine this question.
In State v. District Court of First Judicial District, supra, this court held that the right of appeal was not rendered nugatory because the law did not prescribe rules to guide the district court in tiying such appeal. This was when there were no proceedings or rules prescribed by law for appeals in such cases. The present statutes do prescribe the manner of appeal, and, if the proceedings prescribed by the statute are inefficient, under the provision of section 205 of the Code of Civil Procedure, ‘ ‘any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the code.” Awkward, difficult, and unsatisfactory *505as a trial of this case in the district court might, and doubtless would, be, we are of the opinion that the learned district judge would be able to devise ways and means not incompatible with the code for disposing of the case.
Impolitic and unwise as this law may be, still, if the legislature has given the petitioner the right of appeal in this case, we have neither the right nor disposition to deprive him of its exercise by any unauthorized construction of the statute or by any apparent judicial legislation. Unless we construe or legislate something very material into the statute not placed there by the legislature, we think the petitioner, under the law, which is broad and general in its terms, is entitled to prosecute his appeal in this case.
Whether or not such laws are wise or unwise, politic or impolitic, are questions for the legislative branch of the government, and we have no right or inclination to invade that domain.
The order of the district court dismissing the appeal in this case is reversed, and a peremptory writ of mandate is ordered to issue, directing that the district court reinstate said appeal and proceed tb the trial of the cause.

Reversed.

Buck, J., dissents.